                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

  JAMES C. MAXEY,                                )
                                                 )
                Plaintiff,                       )
                                                 )
  v.                                             )            No. 2:21–CV–31
                                                 )
  ANNE MARIE SCHUBERT, et al.,                   )
                                                 )
                Defendants.                      )

                                             ORDER

        This matter is before the Court to consider the Report and Recommendation of the United

 States Magistrate Judge dated April 23, 2021, [Doc. 5]. In that Report and Recommendation, the

 Magistrate Judge recommends that plaintiff’s motion to proceed in forma pauperis, [Doc. 1], be

 granted, but that plaintiff’s complaint, [Doc. 2], be dismissed with prejudice under 28 U.S.C. §

 1915(e) because the claims are devoid of any legal and factual merit, [Doc. 5, PageID 31]. Neither

 party has filed objections to the recommendation in the time allowed. See Fed. R. Civ. P. 72.

        After consideration of the record as a whole and after careful consideration of the Report

 and Recommendation of the United States Magistrate Judge, and for the reasons set out in that

 Report and Recommendation which are incorporated by reference herein, it is hereby ORDERED

 that this Report and Recommendation is ADOPTED and APPROVED, [Doc. 5], that the plaintiff’s

 complaint be dismissed with prejudice.

        So ordered.

        ENTER:

                                                     s/J. RONNIE GREER
                                                UNITED STATES DISTRICT JUDGE




Case 2:21-cv-00031-JRG-CRW Document 6 Filed 06/17/21 Page 1 of 1 PageID #: 33
